TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 23, 2015



                                      NO. 03-14-00599-CR


                             Timothy Colt Castleberry, Appellant

                                               v.

                                  The State of Texas, Appellee




          APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.